Title: Power of the Executive to Veto Laws, [4 June] 1787
From: Madison, James
To: 


[4 June 1787]

   Wilson and Hamilton moved to give the executive an absolute veto on laws.

Mr. Madison supposed that if a proper proportion of each branch should be required to overrule the objections of the Executive, it would answer the same purpose as an absolute negative. It would rarely if ever happen that the Executive constituted as ours is proposed to be would have firmness eno’ to resist the legislature, unless backed by a certain part of the body itself. The King of G.B. with all his splendid attributes would not be able to withstand the unanimous and eager wishes of both houses of Parliament. To give such a prerogative would certainly be obnoxious to the temper of this Country; its present temper at least.
